Citation Nr: 0105675	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  98-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right inguinal hernia disability.

2.  Entitlement to an initial compensable evaluation for a 
left inguinal hernia disability for the period from July 1, 
1994, to September 3, 1996, and an initial evaluation in 
excess of 10 percent for left inguinal hernia disability from 
September 4, 1996, to November 24, 1996, and for the period 
commencing January 1, 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
bilateral inguinal hernia disability, effective from July 1, 
1994.   

In March 1997, the Board remanded the case to the RO for 
further evidentiary and procedural development, including to 
obtain pertinent records of treatment.  Based on the evidence 
obtained in the remand, the RO granted a 10 percent rating 
for the left inguinal hernia disability, effective from 
September 4, 1996, with a temporary total rating for the 
period from November 25, 1996, to December 31, 1996, pursuant 
to 38 C.F.R. § 4.30, and resumption of the 10 percent rating 
on January 1, 1997.  The right inguinal hernia disability was 
separately rated as noncompensably disabling. 

In July 2000, the case was remanded to the RO so that the 
veteran could be scheduled for a requested hearing at the RO 
before a Board Member.  He appeared at a hearing at the RO 
before the undersigned Board Member in November 2000.  The 
case was returned to the Board later in November 2000.

The file indicates that the veteran is also claiming service 
connection for a lower bowel disorder as secondary to his 
bilateral inguinal hernia.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran is status post surgical repair of a right 
inguinal hernia; the hernia has not recurred and the surgical 
scar is not symptomatic.

2.  The veteran's left inguinal hernia disability was 
manifested solely by subjective complaints of a "dull" 
sensation at the site of the left herniorrhaphy for the 
period from July 1, 1994 to September 3, 1996.

3.  For the period from September 4, 1996, to November 24, 
1996, the veteran's left inguinal hernia was recurrent, 
symptomatic and not readily reducible; surgical intervention 
on November 25, 1996, was necessary to reduce it.

4.  Since January 1, 1997, the left inguinal hernia has been 
readily reducible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
inguinal disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000).

2.  The criteria for a compensable evaluation for a left 
inguinal hernia disability for the period from July 1, 1994, 
to September 3, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000).

3.  The criteria for a 30 percent for a left inguinal hernia 
repair for the period from September 4, 1996 to November 24, 
1996, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2000).

4.  The criteria for an evaluation greater than 10 percent 
for a left inguinal hernia repair for the period commencing 
on January 1, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 11-2000.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for higher evaluations.  The RO has found the 
claim to be well grounded, obtained the medical records 
pertinent to the claim and provided the veteran with a 
current VA examination of this bilateral disability.  There 
is no outstanding evidence which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  

The rating criteria for evaluating inguinal hernia are 
contained in 38 C.F.R. § 4.114, Diagnostic Code 7338.  The 
schedule provides for the assignment of a noncompensable 
evaluation for an inguinal hernia which is small, reducible, 
or without true hernia protrusion.  A noncompensable 
evaluation is also warranted for an inguinal hernia which has 
not been operated but which is remediable.  A 10 percent 
rating is warranted for an inguinal hernia which is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent rating is warranted for an 
inguinal hernia which is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  Finally, a 60 percent rating is warranted 
for an inguinal hernia which is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  (NOTE: 
Add 10 percent for bilateral involvement, provided the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of compensable 
degree.) 

The Board notes that this issue is based on an appeal of a 
July 1994 RO decision, which had granted the veteran service 
connection for bilateral inguinal hernia repair effective 
from July 1, 1994.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected disability, both 
on the right and the left side, for separate periods of time, 
from July 1, 1994, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Entitlement to a compensable evaluation for right inguinal 
hernia disability.

The veteran's service medical records show that he underwent 
surgery during active duty for bilateral inguinal hernia 
repair, with treatment on his right side in 1976.  He was 
honorably separated from service on June 30, 1994, and was 
granted service connection for this disability.  The medical 
evidence contained in the records show that his right 
inguinal hernia repair was asymptomatic at a November 25, 
1994, VA examination.

Medical reports from the hospital at Keesler Air Force Base, 
dated in October 1996, show that the veteran received 
treatment for a symptomatic left inguinal hernia.  These 
reports show no complaints or finding of a right inguinal 
hernia. 

The report of a May 1998 VA examination shows that the 
veteran reported hernia symptoms which pertained only to his 
left groin.  Clinical study noted that his residuals of right 
inguinal herniorrhaphy were manifested by a surgical scar on 
his right groin which measured approximately 5 centimeters 
long and was nontender and without keloid formation.  There 
was no evidence of recurrence of inguinal hernia on the right 
side.  

A private medical examination report from R. Joseph Tamimie, 
M.D., shows that the veteran was examined on December 1, 
1998.  The findings of this examination, as they pertain to 
the veteran's right inguinal area, show the presence of a 
well-healed scar, secondary to hernia repair, with no 
swelling or ecchymosis and no evidence of a palpable inguinal 
hernia.  His right inguinal canal was intact and without 
significant weakness, with normal testes and no palpable 
inguinal nodes.  Dr. Tamimie's conclusion was that the 
findings did not show evidence of a right inguinal hernia.  
He noted that the veteran's medical history was significant 
for recurrent episodes of inguinal hernia, bilaterally, and 
recommended that the veteran be permanently restricted from 
having to lift weights in excess of 25 to 30 pounds on a 
regular basis, as this could cause a recurrence.  No surgery 
was recommended.  In a concurring January 1999 opinion, a VA 
physician also advised that the veteran be excused from 
having to perform heavy lifting on his job.  

At a June 1999 RO hearing, the veteran testified, in essence, 
that his right inguinal hernia was manifested by the 
occasional appearance of a little bump in his right groin.  
He contended that his right inguinal hernia warranted the 
assignment of at least a minimum compensable evaluation.  

In November 2000, the veteran appeared at the RO for a 
hearing before the undersigned Board Member.  His essential 
testimony, as it pertained to his right inguinal hernia, was 
that this disability was surgically treated on only one 
occasion during military service in 1976, with no surgery 
since that time.  He testified that he experienced occasional 
episodes of small, sharp pains in his right inguinal region 
which sometimes appeared while he was lying still but were 
more likely to occur when he was performing physical 
activity.  He indicated that he was hesitant to perform 
lifting motions for fear that he would cause a recurrence of 
his hernia.  According to the veteran, one of his treating 
physicians at Keesler Air Force Base indicated in 1996 that 
he would probably require further surgery on his right side.  
In the veteran's opinion, his right inguinal hernia was 
returning.  The veteran reported that he did not use any 
support for his hernias, nor was a support prescribed by his 
physicians.  Since 1996, no inguinal hernia of the right side 
had been detected.  He stated that his surgical scar from his 
right herniorrhaphy was asymptomatic and noncontributory to 
his subjective complaints.  The veteran also stated that his 
physicians had, in the past, been inconsistent in assessing 
whether or not his left inguinal hernia was returning and 
that therefore their determinations that his right inguinal 
hernia was asymptomatic should be held suspect.  At the time 
of the hearing, he reported that he had graduated from school 
through VA vocation rehabilitation, and that he was employed 
in a job working with computers which did not entail physical 
lifting.  

Although the veteran believes that there has been a 
recurrence of his right inguinal hernia, the medical evidence 
shows that all examinations since his discharge from service 
have been negative for evidence of a recurrence of the right 
inguinal hernia.  He does not wear a supportive truss and his 
sole episode of surgical treatment for this disability, in 
1976, appears to have essentially resolved the condition.  
Though his physicians have stated that there is risk of 
recurrence of the hernia, at the present time there is no 
indication that his right inguinal hernia has recurred.  
Therefore, the Board concludes that the disability does not 
more nearly approximate the criteria for a 10 percent 
evaluation than those for a noncompensable evaluation.

Entitlement to a compensable evaluation for a left inguinal 
hernia disability for the period from July 1, 1994, to 
September 3, 1996.

The veteran's service medical records show that he underwent 
surgery during active duty for bilateral inguinal hernia 
repair, with treatment on his left side in 1991.  Service 
connection was granted for left inguinal hernia repair, 
effective from July 1, 1994.  The medical evidence shows that 
for the period from July 1, 1994, to September 3, 1996, his 
left inguinal hernia repair was asymptomatic on VA 
examination in November 1994.  Several days afterward, a 
November 25, 1994, VA outpatient medical report shows that he 
complained of experiencing a "dull" sensation at the site 
of his 1991 left herniorrhaphy which he characterized as 
being annoying.  A February 1995 treatment report shows that 
physical examination was negative for a left inguinal hernia.  
Thereafter, the medical records associated with the file do 
not show any further treatment for complaints pertaining to 
his left inguinal hernia until September 4, 1996, when he was 
treated for a symptomatic and recurring left inguinal hernia 
at Keesler Air Force Base which eventually necessitated 
surgical intervention.  

The objective evidence for the period from the effective date 
of service connection through September 3, 1996, is negative 
for a recurrence of the left inguinal hernia or any 
significant impairment due to the surgical repair of the left 
inguinal hernia.  Therefore, for this period of time, the 
Board must conclude that the disability did not more nearly 
approximate the criteria for a 10 percent evaluation than 
those for a noncompensable evaluation.  

Entitlement to an evaluation in excess of 10 percent for left 
inguinal hernia disability for the period from September 4, 
1996, to November 24, 1996.

Records from Keesler Air Force Base show that on September 4, 
1996, the veteran appeared for treatment of complaints of 
left-sided inguinal pain with periodic bulging of his left 
groin and was diagnosed with a left inguinal hernia.  The 
symptoms persisted and surgical treatment to repair the 
hernia was conducted on November 25, 1996.  

It may be determined by the above evidence that the veteran's 
left inguinal hernia became recurrent and actively 
symptomatic, with inguinal pain and bulging, as of September 
4, 1996.  The evidence suggests that from that time until 
November 24, 1996, (the day prior to the date of the second 
herniorrhaphy), the recurring left inguinal hernia was not 
readily reducible as it ultimately required surgical 
intervention.  Therefore, for this period of time, the Board 
concludes that the disability picture more closely 
approximates the criteria for a 30 percent evaluation than 
those for a 10 percent evaluation. 

Entitlement to an evaluation in excess of 10 percent for left 
inguinal hernia disability for the period commencing on 
January 1, 1997.

From November 25, 1996, to December 31, 1996 the veteran was 
assigned a temporary total evaluation, pursuant to 38 C.F.R. 
§ 4.30, for convalescence following his left inguinal 
herniorrhaphy.  Thereafter, a 10 percent rating was assigned 
for the period commencing on January 1, 1997.  The medical 
evidence, as it pertains to his left inguinal hernia repair, 
shows that on VA examination on May 12, 1998, his disability 
was manifested by complaints of recurrent left inguinal and 
groin pain, exacerbated by coughing, straining when moving 
stools, performing physical motions and exertions, and 
especially by performing lifting motions.  The examiner noted 
that during the course of the November 1996 herniorrhaphy 
procedure, a supportive wire mesh was installed within his 
left inguinal region.  Physical examination revealed a 5-
centimeter scar of his left groin secondary to his prior 
surgeries, which was nontender and without keloid formation.  
The examiner at that time found no clinical evidence of 
recurrence of the left inguinal hernia.  The impression was 
bilateral inguinal herniorrhaphy with no evidence of a 
recurrent inguinal hernia.  In response to the veteran's 
request for a second opinion, another VA physician examined 
the veteran on May 18, 1998.  This examiner observed a 
slightly enlarged inguinal ring with an increased cough 
impulse.  The examiner opined that because of the veteran's 
pain, this should be considered as a possible recurrent 
hernia and recommended surgical repair.  

On a Workmen's Compensation examination report dated on 
October 9, 1998, the veteran complained of symptomatology 
pertaining to his left inguinal region.  A VA physician 
conducted the examination and noted that on May 18, 1998, the 
veteran had been previously diagnosed with a small, reducible 
inguinal hernia on his left side.  

In a private medical report, Dr. Tamimie reported that he 
examined the veteran on December 1, 1998.  Dr. Tamimie noted 
that there was some controversy regarding whether the 
veteran's left inguinal hernia was recurrent or not.  
Examination at the time revealed scars of his left inguinal 
region secondary to surgery which were well-healed.  Dr. 
Tamimie found no clinical evidence of a palpable inguinal 
hernia on the left side and the veteran's inguinal canals 
appeared to be intact and without significant weakness.  His 
testes were normal and no palpable inguinal nodes were found.  
Dr. Tamimie concluded that the veteran did not have a left 
inguinal hernia at the time of this examination.  In his 
commentary, he noted that the veteran's medical history was 
significant for recurrent episodes of inguinal hernia, 
bilaterally.  His duties as an airmail clerk, which required 
repetitive heavy lifting, had the potential to aggravate his 
hernia condition and presented a significant risk for future 
problems.  Dr. Tamimie recommended that the veteran be 
permanently restricted from working in a heavy duty capacity 
and that he never be required to lift weights in excess of 25 
to 30 pounds on a regular basis.  No surgery was recommended.  

In a January 29, 1999 report, the same VA physician who 
presented the second opinion of May 18, 1998, stated that he 
had examined the veteran and found that his left inguinal 
area was sensitive.  The left testicle was normal.  There was 
a definite weakness and also an increased pulse in the area 
upon straining, but no definite hernia was palpated.  The 
examiner informed the veteran that he probably had a 
recurrent hernia but the physician was unable to state so 
absolutely.  The examiner advised that the veteran's left 
testicle should be excised in an orchiectomy if another left 
inguinal herniorrhaphy is determined to be necessary in the 
future.

The aforementioned evidence is in relative equipoise 
regarding whether the veteran presently has a recurrent left 
inguinal hernia.  Resolving all doubt in the veteran's favor, 
the Board will concede that the veteran's left inguinal 
hernia has recurred. See  38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the medical 
controversy regarding whether it, in fact, exists indicates 
that it is small and elusive.  It has not necessitated the 
use of a truss or belt.  There is no indication that it is 
not readily reducible.  Therefore, the Board must conclude 
for the period from January 1, 1997, the disability more 
nearly approximates the criteria for a 10 percent evaluation 
than those for a higher evaluation.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  However, review of the record does not 
show that that the veteran has required frequent 
hospitalization for hernia disability.  In addition, the 
manifestations of the disability are not unusual or 
exceptional.  In sum there is no indication in the record 
that the average industrial impairment resulting from either 
disability would be in excess of that contemplated by the 
evaluations currently assigned.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for a right inguinal hernia 
disability is denied.

A compensable evaluation for a left inguinal hernia 
disability for the period from July 1, 1994, to September 3, 
1996, is denied.

A rating of 30 percent for a left inguinal hernia disability 
for the period from September 4, 1996, to November 24, 1996 
is granted, subject to the controlling laws and regulations 
pertaining to awards of VA compensation.

An evaluation in excess of 10 percent for left inguinal 
hernia disability for the period commencing on January 1, 
1997, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

